Citation Nr: 0523964	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-17 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent 
for post-traumatic headaches, to include the question of 
whether a reduction in the schedular evaluation for post-
traumatic headaches, from 30 to 10 percent, was proper.

2.  Entitlement to an extra-schedular rating for post-
traumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the RO that denied 
the veteran's claim for an increased rating for service-
connected post-traumatic headaches, and implemented a 
proposal to reduce the existing rating for that disorder from 
30 to 10 percent, effective from January 1, 1999.

This matter was previously before the Board in November 2001 
and February 2004.  On both occasions, it was remanded for 
additional development.  The case was most recently returned 
to the Board in April 2005, and the veteran's representative 
submitted a written presentation in August.

In the August 2005 presentation, the veteran's representative 
raised the issue of the veteran's entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  That matter has not 
been developed for appellate review, and is referred to the 
RO for appropriate action.

The Board's present decision is limited to the matter of the 
veteran's entitlement to a schedular rating in excess of 10 
percent for post-traumatic headaches, to include the question 
of whether a reduction in the schedular evaluation for post-
traumatic headaches, from 30 to 10 percent, was proper.  For 
the reasons set forth below, the matter of the veteran's 
entitlement to an extra-schedular rating for post-traumatic 
headaches is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
headaches; he has not been diagnosed with multi-infarct 
dementia associated with brain trauma.

2.  The RO entered a rating action proposing a reduction of 
the veteran's 30 percent evaluation for post-traumatic 
headaches in August 1998 and, following appropriate 
notification, took final action on the reduction in October 
1998; the RO notified the veteran and his representative of 
the action later that same month, and made the reduction 
effective from January 1, 1999.


CONCLUSION OF LAW

An increased schedular rating for post-traumatic headaches is 
not warranted; the reduction in the schedular evaluation for 
post-traumatic headaches, from 30 to 10 percent, was proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.105, 3.159, 4.1, 4.124a, Diagnostic Code 8045 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the RO has reduced the veteran's disability 
rating for post-traumatic headaches from 30 to 10 percent.  
That action was taken because the RO determined that it 
committed clear and unmistakable error (CUE) when it assigned 
an initial 30 percent rating for post-traumatic headaches by 
a decision entered in August 1995.  The RO noted that purely 
subjective complaints such as headache, recognized as 
symptomatic of brain trauma, and in the absence of a 
diagnosis of multi-infarct dementia, were entitled to a 10 
percent rating, and no more, under the VA rating schedule.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Accordingly, 
because the veteran's service-connected headaches were post-
traumatic in nature, the RO found that its prior assignment 
of a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (pertaining to migraine), was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(a), (e), (i).

The veteran is presently seeking an increased evaluation for 
his service-connected post-traumatic headaches.  He contends, 
in part, that the reduction in his prior evaluation was 
improper.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
way of a proposed rating action in August 1998; the notice 
thereof; an October 1998 rating decision implementing the 
proposal; and formal VCAA notice letters issued to the 
veteran in December 2001 and March 2004.  These documents, 
taken together, informed the appellant of what evidence was 
required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  The March 2002 
letter also asked him to submit pertinent evidence and/or 
information in his possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided when the VCAA was enacted.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in failing to provide such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the above-referenced notice documents were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this portion of his appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
VA examinations; records of his VA treatment have been 
obtained; and he has not identified, or provided releases 
for, any other evidence that needs to be procured.  The Board 
acknowledges that it was noted in the report of an August 
1998 VA examination that the veteran was receiving benefits 
from the Social Security Administration.  However, he later 
testified at his hearing before the undersigned in January 
2001 that he was not, in fact, receiving such benefits.  
Moreover, as discussed below, the law limits the veteran's 
schedular rating for post-traumatic headaches to 10 percent.  
As a result, there is no reasonable possibility that any 
additional evidence would aid in substantiating his claim 
with respect to a higher schedular rating.  No further 
development action is required.

II.  The Merits of the Veteran's Schedular Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

With respect to post-traumatic headaches, the VA rating 
schedule provides that purely subjective complaints such as 
headache, recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2004).  This 10 
percent rating may not be combined with any other rating for 
a disability due to brain trauma, and ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

Under applicable law, previous determinations which are final 
and binding, including decisions involving degree of 
disability, are to be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a) (2004).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  Id.

If VA determines that the evaluation of a service-connected 
disability must be reduced on the basis of CUE or otherwise, 
it must follow certain procedures prior to implementing the 
reduction.  Specifically, 38 C.F.R. § 3.105(e) (2004), 
provides, in pertinent part that:

	[w]here the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower evaluation 
would result in a reduction . . . of 
compensation payments currently being made, a 
rating proposing the reduction . . . will be 
prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at 
his or her latest address of record of the 
contemplated action and furnished detailed 
reasons therefor, and will be given 60 days 
for the presentation of additional evidence 
to show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will be 
reduced . . . effective the last day of the 
month in which a 60-day period from the date 
of notice to the beneficiary of the final 
rating action expires.

Id.  Paragraph (i) further provides that VA will inform the 
beneficiary in the advance written notice of the proposed 
action that he has the right to a predetermination hearing, 
provided that the request for such hearing is received by VA 
within 30 days from the date of the notice.  Id. § 3.105(i).  
If no predetermination hearing is requested, final action 
will be based solely on the evidence of record.  Id.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a schedular rating in excess of 10 percent for post-
traumatic headaches.  The record shows that the veteran's 
headaches had their onset following an episode of head trauma 
in April 1973.  The only headache disability for which he has 
been service connected is post-traumatic headaches, and he 
has not been diagnosed with multi-infarct dementia associated 
with brain trauma.  Indeed, neuropsychological battery 
testing in December 2002 revealed no evidence of an organic 
brain syndrome, and further testing in April 2003 resulted in 
a diagnosis of pseudodementia.  See  Dorland's Illustrated 
Medical Dictionary 1376 (28th ed. 1994) (defining 
pseudodementia, in part, as "a disorder resembling dementia 
that is not due to organic brain disease . . ..") (emphasis 
added).  Under the circumstances, the VA rating schedule, as 
outlined above, provides that no more than a 10 percent 
schedular evaluation may be assigned for the veteran's 
disability.  It is the Board's conclusion, therefore, that he 
is not entitled to a higher schedular evaluation for his 
condition, and that the RO was correct when it concluded that 
the prior assignment of a higher schedular evaluation in 1995 
was CUE.

It is the Board's further conclusion that the procedural 
requirements for reduction have been satisfied in this case.  
The record shows that the RO entered a rating action 
proposing a reduction of the veteran's 30 percent schedular 
evaluation for post-traumatic headaches in August 1998.  The 
veteran and his representative were notified of that proposal 
by a letter dated later that same month, and of their right 
to request a hearing.  The veteran was also informed that his 
benefits would be reduced if he failed to submit additional 
evidence within 60 days.  He did not request a hearing on the 
matter; nor did he submit any additional evidence within the 
relevant time frame.  Accordingly, the RO took final action 
on the reduction in October 1998; notified the veteran of the 
action later that same month; and made the reduction 
effective from January 1, 1999.  The proper procedures were 
followed.


ORDER

An increased schedular rating for post-traumatic headaches is 
denied; the reduction in the schedular evaluation for post-
traumatic headaches, from 30 to 10 percent, was proper.


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or Director of the Compensation 
and Pension Service is authorized to approve, upon field 
station submission, an extra-schedular evaluation-

	commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases 
is:  A finding that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

38 C.F.R. § 3.321(b)(1) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded from assigning 
an extra-schedular rating in the first instance (i.e., 
without prior referral by an agency of original jurisdiction 
to the Under Secretary for Benefits or Director of the 
Compensation and Pension Service, and a decision by either of 
those officials to award or deny an extra-schedular 
evaluation).  See Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1996).  The Board may, however, consider "whether referral 
to the appropriate first-line officials is required."  Id. 
at 95; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); VAOPGCPREC 6-96 (Aug. 16, 1996).

In the present case, the Board finds that such referral is 
appropriate.  The veteran and his wife have repeatedly 
asserted that the veteran's post-traumatic headaches 
interfere significantly with his functioning.  When the 
veteran was examined in March 2004, he reported that his 
headaches occurred daily, were prostrating, and, when they 
occurred, prevented him from engaging in ordinary activity.  
He rated the pain caused by headaches as 10/10.  The 
examining physician-who was asked to provide a full 
description of the extent to which the veteran's headaches 
interfered with function and employability-diagnosed post-
traumatic headaches of the mixed type 1 and 3.  He indicated 
that they were manifested by sustained muscle contraction and 
a migrainous component, that they recurred on a chronic daily 
pattern, and that they interfered with working ability and 
functions as described by the veteran.  Under the 
circumstances, it appears that the veteran's service-
connected post-traumatic headaches may cause a greater degree 
of impairment than that contemplated by the regular schedular 
standards which, as noted above, limit the veteran to a 
maximum 10 percent evaluation.  Extra-schedular consideration 
is therefore warranted, and a remand is required.  38 C.F.R. 
§ 19.9 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Refer the veteran's claim for an 
increased rating for post-traumatic 
headaches to the Under Secretary for 
Benefits or the Director of the Compensation 
and Pension Service for consideration of an 
extra-schedular evaluation, as set out in 
38 C.F.R. § 3.321(b)(1).  The response 
received should be associated with the 
claims file.

2.  Thereafter, take adjudicatory action on 
the matter of the veteran's entitlement to 
an increased rating for post-traumatic 
headaches on an extra-schedular basis.  The 
veteran and his representative should be 
informed of the decision.  If disagreement 
is expressed, the should be provided with a 
statement of the case (SOC).

After all applicable appellate procedures are followed, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


